PER CURIAM:
Keenan M. Williams appeals the district court’s order granting summary judgment to Defendants in Williams’ action under Bivens v. Six Unknown Named Agents of *66Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Williams v. Farrior, No. CA-03-519-1 (E.D.Va. Sept. 20, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED